Paine, J.,
concurring.
In concurring in the opinion adopted by the members of this court, I desire to state briefly certain additional facts.
In a sentence, the opinion holds that, under the present law, one cannot be convicted of illegal possession of intoxicating liquors who has in his dwelling-house an amount no more than reasonably sufficient for his own personal use.
When, by a large majority, the people of Nebraska voted dry, an amendment to our Constitution was adopted, reading as follows: “On and after May 1, 1917, the manufacture, the sale, the keeping for sale or barter, the sale or barter, under any pretext, of malt, spirituous, vinous or other intoxicating liquors, are forever prohibited in this state, except for medicinal, scientific or mechanical, or sacramental purposes.”
This amendment was adopted in 1916 by popular initiative, and became section 10, art. XV of the Nebraska Constitution, and clearly exempts intoxicants used exclusively for medicinal, mechanical, scientific, or sacramental purposes, which four definite uses are not involved in the case on trial. It may be pointed out that this amendment does not prohibit the possession in the home of intoxicating liquors, because our prohibitory laws from the first recognized a person’s right to possess in his private dwelling-house, for his own personal use, a reasonable amount of intoxicating liquors, because, at the moment the amendment took effect, many citizens had in their homes intoxicants which had been lawfully purchased and stored there before the law took effect.
*486In our federal laws in reference to such liquor, after providing for the possession of such liquor, it adds: “And the burden of proof shall be upon the possessor in any action concerning the same to prove that such liquor was lawfully acquired, possessed, and used.” Mason’s U. S. Code, 1926, title 27, ch. 2, sec. 50.
Discussing this section of the national prohibition act, Thorpe, in his textbook, “Prohibition and Industrial Liquor,” section 1072, says: “As the possession • of intoxicating liquor is not prohibited eo nomine by the Eighteenth Amendment, it cannot be said that the possession of intoxicating liquor is absolutely prohibited by the enforcement act. This section merely indicates the significance of possession.”
Now, in the case at bar, the complaint filed by the county attorney of Dodge county against this defendant was limited solely to and charges only the illegal possession of intoxicating liquor in his dwelling-house, and in section 53-111, Comp. St. 1929, set out in the main opinion:, illegal possession in one’s private dwelling-house is limited by this clause, “and no person shall keep or possess intoxicating liquor in his private dwelling-house in an amount more than is reasonably sufficient for his personal use and needs;” so that, as the county attorney had limited his complaint solely to the question of possession, the court in the main opinion has held that the district court did not err in limiting the jury to the consideration of whether the amount the defendant had in his dwelling-house was reasonably sufficient for his personal use and needs. When the jury had found him not guilty under these instructions, if the county attorney had immediately filed a complaint against this same defendant for the manufacture of this same liquor, which the defendant admitted making in . his home within 24 hours of his arrest, the defendant could scarcely have been allowed to escápe on a plea of former jeopardy, because the question of manufacture was not before the trial court, or this court, under this complaint. In McLaughlin v. State, 104 *487Neb. 392, this court held that the right to keep a reasonable quantity of intoxicating liquors in one’s private dwelling-house for personal use does not imply any lawful means for obtaining possession of liquor after such act went into effect.